 CHICAGO PERFORATING COMPANY583This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,-or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 1200Rialto Building, 906 Grand Avenue, Kansas City,Missouri,Telephone No. Balti-more 1-7000, Extension 731, if they have any questions concerning this notice orcompliance with its provisions.Chicago Perforating CompanyandAmalgamated IndustrialUnion,LocalNo. 44.Case No. 13-CA-.5746. June 22, 1.961DECISION AND ORDEROn March 6, 1964, Trial Examiner Stanley Gilbert issued his De-cision i inthe above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Decision.He furtherfound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint and recommended that suchallegations be dismissed.Thereafter, both the Respondent and theGeneral Counsel filed exceptions to the Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Decision,the exceptions and briefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.2ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner and orders that Respondent, ChicagoPerforating Company, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's Recommended Order,and the complaint with respect to any alleged unfair labor practicesother than those found by the Trial Examiner is hereby dismissed.1In the listing of counsel appearing for the parties in the TrialExaminer'sDecision,theUnion is inadvertently designated as the "Respondent Union."The Union is, ofcourse, the Charging Party.2In adopting the Trial Examiner's finding that Respondent had knowledge of Hubbard'sorganizational activities,Member Jenkins finds it unnecessary to, and he does not, relyupon the relative smallness of Respondent's operations.147 NLRB No. 75. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn a charge filed July 17, 1963, as amended August 12, 1963, by the AmalgamatedIndustrial Union, Local #44 (hereinafter referred to as the Union) the complaintherein was issued September 10, 1963.The complaint alleges, in essence, that theChicago Perforating Company (hereinafter referred to as the Company or Respond-ent) violated Section 8(a)(1) and (3) of the National Labor Relations Act, asamended, by interrogating its employees concerning their union activities, by threaten-ing employees with reprisals because of their union activities, by discharging Wil-liam Hubbard because of his union activities, and by laying off James R. Jones,WillieWilliams, and Walter Sadowski because of their union activities., In itsanswer Respondent denied said allegations.Pursuant to due notice a hearing was held in this matter in Chicago, Illinois, onAugust 30 and 31 and November 1, 1963, before Trial Examiner Stanley Gilbert.At the close of the hearing, oral argument was waived.Within the time designatedtherefor, briefs were submitted by General Counsel and Respondent.Upon the entire record herein and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, an Illinois corporation with its principal office and place of businessin Chicago, Illinois, is engaged in the manufacture and sale of perforated screening.During the calendar year 1962, a representative period, Respondent, in the courseand conduct of its business operations, manufactured, sold, and distributed productsvalued in excess of $300,000, of which products valued in excess of $200,000 wereshipped from its aforesaid place of business directly to States of the United Statesother than the State of Illinois.As is conceded by Respondent, it is now, and has been at all material times herein,an employer engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.H. THE LABOR ORGANIZATION INVOLVEDAs is conceded by Respondent, the Union is a labor organization within the mean-ing of Section 2 (5) of the Act.III. THE UNFAIR LABOR PRACTICESThe findings of fact set forth hereinbelow are not in dispute except in those in-stances which are indicated.A. Background Information and- Sequence of EventsJames H. Finlay, Sr., is president of Respondent and owner of stock in the Com-pany.William Dryzyga 2 is secretary of Respondent and also owner of stock inthe Company. James H. Finlay, Jr., is Respondent's sales manager and JosephMalinowski is a foreman.All of the above are conceded by Respondent to be su-pervisors within the meaning of the Act and agents of the Company.On May 18, 1963, William Hubbard, then an employee of Respondent, contactedFrank Jur, president of the Union, and stated to him that he and his fellow em-ployees were dissatisfied with their working conditions and desired to be representedby the Union. Jur gave him authorization cards and explained that it would benecessary to determine the number of employees who felt they wanted union repre-sentation by obtaining their signatures on the cards.Hubbard testified that the nextday he told some of the other employees that he had the cards and explained thepurpose thereof.He further testified that he distributed cards to six employees andalso gave cards to two employees for distribution. In all, he received 10 or 11 signed1 The complaint was amended at the start of the -hearing to make minor changes in cer-tain of the dates alleged in paragraphs Nos. 6 and 7 thereof.2 There Is confusion in the record with respect to the correct spelling of this name.This spelling will be used throughout the Decision.There will be, I am sure, no confusionas to the person referred to, no matter what spelling appears in the record. CHICAGO PERFORATINGCOMPANY585cards from the employees.He also testified that James Jones, one of the employeesto whom he gave cards for distribution, returned signed cards for himself and twoothers.On May 22, 1963, Jur met with 8 or 10 of the employees and on the following dayhe distributed handbills and authorization cards in front of the plant.On May 27,Jur called the plant and spoke to Dryzyga.He stated to Dryzyga that the Unionrepresented a majority of the employees in the plant and requested a meeting withmanagement.Dryzyga indicated that he did not know whether the claim of majorityrepresentation was well-founded and that he would have to consult his attorney.Thereafter, Dryzyga, Finlay, Senior, and Finlay, Junior, interrogated employees asto whether they had signed cards for the Union.The details with respect to theinterrogation are set forth hereinbelow.Also on May 27, the Union filed a petition with the Board for an election. OnJune 4 and 19, Jur held meetings both of which were attended by approximately15 of Respondent's employees.3On June 27, an election was held, at which 15 ofthe 18 employees (in the unit which the Union sought to represent) voted for theUnion, and, on July 8, the Union was certified by the Board as the exclusive bar-gaining representative for the said unit.The tally of votes, however, was announcedon the day of the election, June 27.WillieWilliams and James Jones were laid offon June 28, Hubbard was discharged on July 3, and Walter Sadowski was laid offon July 5.1.TheInterrogationRespondent admits that representatives of management did interrogate its em-ployees as to whether they had signed union cards, but contends that it was solelyfor the purpose of determining whether the Union's claim of majority representationwas found on fact, and that its conduct was lawful under theBlue Flashdoctrine.4The General Counsel contends that the interrogation conducted by Respondent didnot meet the criteria of the line of cases following theBlue Flashdoctrine but, onthe contrary, was of a coercive character.Five of the employees testified as to details of instances of interrogation; however,the record indicates that a substantial proportion of the employees were interrogatedon or about May 27 or May 28.Hubbard testified that Finlay, Senior, came to his work station and asked, "Didyou sign one of those union cards?" that he replied that he had not; that Finlayasked him whether they had had a union where he had previously worked; thathe again replied in the negative, and that Finlay, Senior, stated, "Good for you."Ettore Bartolomei testified that Finlay, Junior, came to his work station and askedhim if he had signed a union card and when he replied that he had, Finlay, Junior,walked away.WillieWilliams testified that Finlay, Junior, came to his work stationand asked him, "Did you sign up for the Union," and that he told him, "I neverworked fora union,so I wouldn't know the value of it." Finlay, Junior, askedhim if they had had a union at the place where he formerly worked and he respondedthat he did not know. Lorris Robinson testified as follows as to a conversation withDryzyga at his (Robinson's) work station:Well, he asked me if I did sign a card for the Union, and I told him yes, andhe asked me why, and-I can't remember exactly all the words that were usedat the particular time, but I remember telling him that the majority thoughtthey needed the Union so I went along with the majority.And he did mention to me, he said that, "Well, if everybody else would jumpin the lake, would you jump in there with them?"So, I repeated, "It depends upon what they jump in there for."And anyother conversation, I don't recall, any of the words I said after that I couldn'trecall.Q. Do you remember anything that was said concerning a Union at any pre-vious employer you may have worked at?A. Oh, yes. I do remember that he asked me if we had a Union at the lastplace I worked, and I told him, "No, but we did need one there," and I believehe stated after that, "Well, we don't need one here."sMalinowski, a foreman, also attended the meetings; however, it was without anyobjection.'InBlue Flash Empress, Inc.,109 NLRB 591, .the Board repudiated the doctrine thatinterrogationperse is unlawful and held in effect that the test is "whether under all thecircumstances the interrogation reasonably tends to restrain or interfere with the em-ployees in the exercise of rights guaranteed by the Act." 586DECISIONSOF NATIONALLABOR RELATIONS BOARDSadowski testified as follows to conversation with Dryzyga and Finlay, Junior, athis (Sadowski's) work station:Q. Now, will you please tell the Trial Examiner what Mr. Dryzyga said to you.A.Well, he came over to me and he asked me if I signed the card. I saidI did.He looked at me and he said, "Why?" I told him, "Bill, there's a fewreasons why I did sign the card. To begin with, I'm working here about a yearand a half, and I'm still getting $1.85 an hour.You hired some new men, andthey had no experience whatsoever in that line of work, and you paid them $2.00an hour, to start them off at $2.00 an hour," and I said, "that's one reason."I told him, and he looked at me and he said, "Well, if you was 30 years oldinstead of 55, you would be getting $2.00 an hour."I said, "In other words, my age is the only reason that is keeping me fromgetting up in the two-dollar bracket?"Well, he wouldn't answer that one.He walked away and then he came backagain and he asked me, he said, "What do you think the Union is going to dofor you?" I said, `Bill, that's up to me to find out what the Union will do forme."I said, "To begin with, I've been a union member for about 15 years."I said, "The place was disorganized after the union came in, but after theUnion was in about a year or so, it's a wonderful place to work."I said, "I only hope the same thing will happen in this plant."He said, "Well, if the union gets in, we'll see if the union will get you a job."I looked at him kind of funny and he didn't answer any more.He walkedaway from the machine, Mr. Finlay, Jr. and Sr. came down and Bill talked tothem.He pointed me out and said, "There's one of the guys that signed thecard."So, Finlay, Jr. came over with a pad and pencil to me and he asked me ifI signed the card, and I says, "I did."The above testimony with respect to the incidents of interrogation was uncon-tradicted.While it may have very well been true that Respondent by the interroga-tion of its employees was seeking to determine whether the Union did in factrepresent a majority,nevertheless its interrogation did have a coercive effect,in viewof the statements made by the interrogators indicating hostility toward the Unionand in the context of other statements which I find hereinbelow to have constitutedthreats of reprisal for union activity.The statement made to Hubbard by Finlay,Senior ("good for you") indicating his approval of Hubbard's denial that he hadsigned a union card, the questioning of several of the employees as to whether therewas a union in the shop in which they had previously worked, Dryzyga's statementto Robinson about jumping in the lake, and his argument with Sadowski about thevalue of a union,coupled with the statement,"Well, if the Union gets in,we'll seeif the Union gets you a job," not only indicated Respondent's hostility toward theUnion but exceeded the limits of lawful interrogation established by theBlue Flashline of cases.Moreover,I am of the opinion that the above-quoted statement madeto Sadowski constituted a thinly veiled threat of loss of his job because of his ad-herence to the Union, in further violation of Section 8(a)(1) of the Act.2.ThreatsIn addition to the above threat made to Sadowski by Dryzyga, there is testimonywith respect to other statements made by him to Hubbard,Williams, James Knox,and Jur.Hubbard testified that the day after the election,he came to work late(having reported to Malinowski the previous day that he would be doing so) andthat Dryzyga stated to him:You've been here long enough to know what time we start.We start at eighto'clock in the morning,and I am not going to have any more of your effing offover there in the corner,now that you got your damn union in.It is my opinion that this statement implied that the Respondent intended to exactreprisals against the employees because they had elected to have a union representthem.WillieWilliams testified as follows to a conversation he had with Dryzyga a weekor so before the election:Well, wetalked about working conditions.I was asking him about the stand-ing of my job-Imean,about having a regular job.What was my chances CHICAGO PERFORATING COMPANY587for having a regular job, because I explained to him that I wanted a day job,so he says, "Well, I can't make no promises until after I see what you guys aregoing to do about this union," and he says, "But, if the union comes in, if theguys want to put my back against the wall, then the hell'with them."He also testified that the day following the election Dryzyga made the following state-ment to him and a fellow employee, James Jones: "He says' that there would be nostanding around, he said `you guys are union men, and there is going to be somechanges made around here now.' " Both of said statements, to my mind, constitutedthreats of reprisal for employees' adherence to the Union.Sadowski testified that he overheard Dryzyga say to James Knox on or aboutMay 29, shortly after the above-mentioned interrogation of employees, "If the boysget a nickel now with this union in, it will be over my dead body." By this statementDryzyga not only indicated that from its interrogation of employees Respondent hadascertained that the Union's claim of majority representation was well-founded, butalso implied that the Respondent would withhold any further increase in economicbenefits to the employees because of their adherence to the Union.I credit the above testimony with respect to the statements attributed to Dryzygabased on my observation of the witnesses. It should be noted that, although Dryzygawas not questioned specifically about the said various statements, he did testify that hedid not make any statements to employees indicating that there would be some con-sequences resulting from their adherence to the Union. I found this denial farfrom convincing.There is testimony by Jur, the union president, with respect to a statement madeto him by Dryzyga after the results of the election had been announced ("You'vegot yourself a dead horse").However, I find the statement to be too ambiguous topermit me to draw an inference as to what it was reasonably intended to mean.Although General Counsel indicated in the course of the hearing that he believedit constituted a threat, he did not argue in his brief that such a finding should bemade with respect thereto.3.Hubbard's DischargeNear the end of the workday on July 3, 1963, 1 week after the election, Hubbardwas notified of his discharge.He had been in Respondent's employ since Decem-ber 1962.Dryzyga handed him a letter with his check in it and said, accordingto Hubbard's testimony as to the incident (substantially corroborated by Dryzyga),"Here, take this, take everything you have here so that you won't ever have to comeback, and get the hell out.We don't want the likes of you around here any more."The discharge occurred in the middle of the pay period.The letter, a copy of whichwas sent to the Union, recited the reasons for the discharge action, in essence, un--satisfactory work performance, excessive absenteeism, and spoilage of material.5The General Counsel contends that Hubbard was discharged in retaliation for hisprominent role in bringing the Union into the plant. It appears reasonable to inferthat Respondent had knowledge of Hubbard's efforts in behalf of the Union.This ispredicated on the smallness of the plant (18 employees in the unit) and the fact thatthere was no apparent attempt to conceal union activities and adherence, as indicatedby employees' willingness to admit that they had signed union cards when inter-rogated (except for Hubbard and. probably Williams).Moreover, Respondent'sknowledge was indicated by a statement Dryzyga made to Jur on the day of the elec-5 The letter which was signed by Finlay, Senior, read as follows:I have just received a very serious complaint from one of our most valued customerson unsatisfactory work done by you on stainless steel sheets involving a substantialsum of money. I have reviewed your performance record and find that on your ma-chine there has been excessive scrap and sub-standard performance over a considerableperiod of time. I also And that you were once discharged for unsatisfactory perform-ance on this machine, but as a result of your promises to Improve your work, youwere taken back and given another chance. Complaints have also come to me aboutyour irregular hours and excessive absenteeism which you have been guilty of In thepast.In addition to this, on my return to the plant yesterday, I found you hadruined another plate of stainless steel as a result of sub-standard work.Under the circumstances I have no alternative but to discharge you from thiscompany, effective 4:30 PM July 3, 1963. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion.Jur testified, without contradiction, that, just prior to the holding of the elec-tion,he submitted Hubbard's name as anobserver for the Union, whereupon, Dryzygaremarked, "You sure picked the right guy."Respondent contends that Hubbard's discharge was for cause and was not discrimi-natorily motivated.Finlay, Senior, and Dryzyga testified that they arrived at thedecision to discharge Hubbard after holding a series of discussions about him. Intestifying as to the reasons for the decision to discharge Hubbard, they indicated thatessentially it was based upon his substandard work performance, his excessive absen-teeism, andhis attitude.Hubbard's job was that of a railroad press operator, there being three railroadpressesin theplant.A number of job tickets were introduced into evidence forthe purpose of showing that Hubbard took more time than did other operators forthe samejob.These jobs ranged in length of time from about 2 to 26 hours. I amnot satisfied that an analysis of these job tickets would serve a substantial purpose.I am of the opinion that similar comparisons could be made for the other railroadpressoperators disclosing that each of them had taken more time on various jobsthan the others did for identical jobs.This appears to be more than just a mereprobability in view of the testimony of Malinowski, the foreman.He testified thatat varioustimesFinlay, Senior, would come to him and question him as to whyso much timewas spenton a particular job in comparison with the time for the samejob on another ticket.Upon questioning by the Trial Examiner, he testified thatin the period between March and June, Finlay spoke to him with regard to suchmatters about a dozen times and that of the dozentimesonly two concerned workdone by Hubbard. Consequently, I am not satisfied that the job tickets are areliable basis for determining the speed of Hubbard's work.Dryzyga testified thaton April 19, he discharged Hubbard "because he wasn't giving us our work"; 6 thatHubbard pleaded with him to have another chance because he had a new car and"a baby that is sick"; and that he replied, "The machine is in the corner and Ihave got to have thatmachine runningand it is up to you."The following workdayHubbard reported for work and there is no evidence that Dryzyga said anything fur-ther to him.On rebuttal, Hubbard was questioned with respect to the incident, and,while he denied that Dryzyga discharged him, he did testify that Dryzyga com-plained that he was not producing enough work.His testimony continues:I said Mr. Dryzyga, I am trying to give you quality work-before that, hesaid you only got 4 plates in this whole evening. I said Mr. Dryzyga I amtrying to give you quality work, I am trying to give you the best I can with whatI have to work with.And I said furthermore, you promised me a raise and you didn't give me thateither.When did I look forwardto seeingiton my check.He said to me,"Well, if I were you, I would look for me another job."I said,"I am always looking for me another job, trying to better myself, be-causeI am not satisfied with the way you are treating me."And he walkedaway.Therefore, it would appear that Respondent had complained about Hubbard's rateof production.However, this was several months prior to his discharge.Further-more,it isnoted that the job tickets submitted to demonstrate the slowness of Hub-bard's production with respect to jobs he did after the date of the incident do notdisclose substantial variations between Hubbard's time and that of other operatorsdoing identical jobs, and there is no evidence of complaints made to Hubbard sub-sequent to April 19 about his rate of production.Further testimony with respect to the substandard work performance of Hubbardrelated tothe spoilage of materials.The record demonstrates thatit is not un-common for a railroadpressoperator to make mistakes, and there is not a sufficientbasisdisclosed in the record to draw an inference that Hubbard's mistakes weresubstantiallygreater innumber orseriousnessthan those of the other operators.The discharge letter indicates that the discharge was precipitated by Hubbard'smistakes.Although the Trial Examiner questioned both Finlay, Senior, and Dryzygaat length to determine what precipitated the discharge action, neither clearly in-9 Finlay, Senior, testified that Dryzyga reported this action to him, but placed it some-time in June. CHICAGO PERFORATING COMPANY589dicated this was so.Finlay, Senior, indicated that it was precipitated essentially byHubbard's absenteeism,7 and Dryzyga indicated it was Hubbard's low production .8In order to show excessive absenteeism, Respondent introduced the payroll recordofWilliam Hubbard which indicated a substantial amount of absenteeism and ir-regularity in hours.There is no showing, however, of how Hubbard's record7The pertinent testimony reads as follows:Q. And then when did you arrive at a decision, actually arrive at the final decisionto discharge him?A. I believe the second of July, sir.Q. The second of July?A. Yes, sir.Q.Do you have any explanation of why you had this discussion and arrived at thatdecision, at that particular time, instead of sometime earlier?A.Well, we talked about It and then we looked up the foreman's records and his -absenteeism.Q.Well,why did you happen to start talking about it at that time?Was thereany particular reason why you started this discussion two or three days before hisdischarge?A.Well, customers' complaints.Q.Well, what was-was there a particular customer's complaint that precipitatedthis series of discussions?A.Well, not with [without] repeating the complaints and the absenteeism andspoiled material.Q.No, what I'm asking, Mr. Finlay, is this:Apparently somewhere around about June 30 or July 1, you started to discuss withMr. Dryzyga the question about Mr. Hubbard's retention In your employ. I'm askingyou how-do you have any explanation of why you started it at that time?A. Yes, sir, because we, being a small shop and If we don't have operators on ourmachines all the time, we can't stay in business.Those machines have got to begoing up and down.Q.Well, that was true a month before that, too, wasn't it?A. Yes, It was.Q.Well, was there anything that occurred between-let's say, the end of May andthe end-or later, say, the beginning of June and the end of June, which might have-which caused you to start discussing-A.Well, it had been discussed before. It had been discussed long before.He wasfired once before, and he came back.He was fired once before?He was, sir.And when was that,please?Sometime in the early part of June, I believe.And who madethe decisionto fire him at that time?Mr. Dryzyga.Did he consult you about it?No, sir.Well, how did you happen to know about it?He told me.Dryzyga told you?Yes.After he fired him, that he was going tofire him, or what?After he fired him.Q. And how long was he out of your employ?A.He came back the following Monday, sir. That was on a Friday, and he cameback the following Monday.Q.Who decided to reinstate him?.A. Mr. Dryzyga.Q.Did he consult you about that?A. No, sir.8The following was Dryzyga's testimony in response to the question of what was said byhim and what was said by Finlay, Senior, in discussing Hubbard's discharge: "I am sureI told Mr. Finely [Finlay] we would be better off without this man because he Is not doingthe Company any good.He is losing too much time on us and he is not turning out thework that should be out of the machine. That is a big machine and it has to keep going." 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompared with that of the other operators.Moie important,the record disclosesthatHubbard followed the practice of obtaining permission from Malinowski forhis absences and that he was never warned with regard thereto until the day afterthe election.Further testimony with respect to the reason for his discharge referred to his"attitude."There was reference to an incident when Hubbard wrote in chalk onhismachine a demand of a raise which writing was later erased by Dryzyga.How-ever, this incident occurred 4 or 5 months prior to the discharge and, consideringthe remoteness in time and that it does not appear that he was censured or warnedabout this conduct the incident could not reasonably have been a significant factorin the decision to take discharge action.There was also reference in the testimonyto his singing and whistling as indicative of Hubbard's poor attitude.According tothe testimony of Finlay, Senior, other employees engaged in such conduct but "notto the extent that he did." I am convinced that neither the chalk-writing incidentnor Hubbard'swhistling and singing was of any significance in causing his discharge.Moreover,there was no reference to his "attitude"in the letter notifying him thereof.From my observation of their demeanor in testifying and from the content of theirtestimony, I am convinced that the reasons described by Finlay, Senior, and Dryzygafor their discharge of Hubbard were of a pretextual nature.This conclusion isbuttressed by the timing of the discharge a week after the election and in the middleof a pay period, and by the bitterness exhibited by Dryzyga when notifying Hubbardof his discharge.Dryzyga, himself, testified as follows when questioned as to whyhe discharged Hubbard in the middle of the pay period:"I wanted him to get out ofthe plant and didn't want to see him any more. I told him to that effect `take yourstuff and go, I don't want to see you any more.'"Such animosity is more consistentwith a discharge in retaliation for union activity than a discharge of an employeewith whose.performance management was dissatisfied.Furthermore,Hubbard testi-fiedwithout contradiction that his foreman,Malinowski,had on several occasionscomplimented him on his work, and there is a singular paucity of testimony as towarnings or complaints made to Hubbard by management.Therefore,I conclude that Hubbard was discharged in retaliation for his activitieson behalf of the Union.4.The LayoffsWilliams and Jones were laid off on June 28, theday afterthe election, andSadowski was laid off on July 5.General Counsel contends that they were laid offbecause "of their union activities or such activities by other employees."Williams' activity on behalf of the Union was limited to the attendance of a unionmeeting, also attended by about 14 other employees.He was employed on May 23,1963, apparently as a roller press man but worked only as a general laborer priorto his layoff.Testimony on behalf of Respondent was to the effect that he hadbeen hired on a temporary basis for use during the 2-week vacation period start-ing the last week in July.Although Williams denied that there was anything saidat the time of hiring that his job was to be of a temporary nature, he did testifythat about a week before the election he asked Dryzyga what his chances were forhaving "a regular job."Williams had another job (at night) at the time.Williamswas recalled on July 22 and quit Respondent's employment on September 1.9 It isnoted that Williams was recalled 'approximately 3 weeks before the charge withregard to him was filed in this proceeding.10The issue with respect to Williams iswhether he was laid -off during the period from June 28 to July 22 for discriminatoryreasons.Dryzya testified with respect to the layoff of Williams that "Mr. Mavrovik[an employee of many years who had been on sick leave for an extensive period]was coming in the following week and I felt I didn't need him [Williams] for a weekor two and I could rehire him at any time." It appears that Mavrovik could nothave appropriately been utilized for the same job which Williams performed or wascapable of performing.Mavrovik was a railroad press man which required consid-erably more skill than that of a roller press man, and it further appears that Williamswas at the time utilized only as a laborer rather than as a press man.Nevertheless,I am not satisfied that it can be concluded that General Counsel has provided by a6him."However,no testimony was elicited from him as to the details of such conduct onDryzyga's part and General Counsel stated that he did not consider that Williams' quitting,was an issue in this case.There was no allegation in the complaint relating thereto andI do not consider it was an issue litigated before me.io The charge originally filed on July 17 was subsequently amended on August 12, 1963,to include references to the layoffs of Jones, Williams,and Sadowski. CHICAGO PERFORATING COMPANY591preponderance of the evidence that the reason for the layoff was a discriminatoryone.There is no showing why Williams should have been singled out for hisadherence to the Union.Fifteen of the eighteen employees had voted for the Union.Furthermore,not only is.there no showing that Williams engaged in activity onbehalf of the Union,but, there is nothing to indicate that management suspectedhim of more than voting for the Union.This, added to the fact that he was recalledprior to the filing of a charge with respect to him,convinces me that the recorddoes not sustain General Counsel's contention with respect to Williams' layoff.Jones was hired as a laborer on September 21, 1962, and,according to Dryzyga,engaged in the work of "painting machines and cleaning up the place."Dryzygaexplained his layoff as follows:"We were all through cleaning up the plant andpainted the last machine so we laid him off Friday, he was through,probably, acouple of days before."There is no showing that this condition did not exist.Jones was killed on October 4, 1963, while still on layoff status.Hubbard testifiedthat Jones aided him in distributing union authorization cards,that he receivedfrom Jones signed cards of two other employees.I am not satisfied that there is asufficient basis demonstrated in the record to conclude that Respondent was awareof any union activity on the part of Jones.Although I did infer knowledge onthe part of Respondent with respect to Hubbard's activity,itwas far more extensivethan that of Jones, and there was evidence indicating that Respondent did haveknowledge of Hubbard's activity (Dryzyga's statement to Jur that in selecting Hub-bard as the union observer for the election,the "right guy" was named).Gen-eral Counsel contends that the pretextual nature of Respondent's reason for Jones'layoff was demonstrated by the subsequent hiring of several new employees. Itappears, however, that none of the new employees was hired in the capacity oflaborer, but that they were all pressmen.Therefore,it is concluded that GeneralCounsel has not sustained the burden of proof as to the allegation of the discrimina-tory layoff of Jones.Sadowski had been hired as a laborer on January 6, 1962. In July 1962, he waspromoted to the classification of roller press man and at that time he received a raise.In November 1962, he received another raise.iiSadowski testified that at the timeof his layoff he operated a press"about 100 percent of the time."On the otherhand, Dryzyga testified that Sadowski worked on the roller press only about 2 months.This was corroborated by another employee, James Knox, who further testified thatSadowski worked as a learner on the press next to his and did not succeed in learn-ing to operate the machine.Dryzyga explained that the reason for the layoff ofSadowski was because "we didn'thave anything for him to do."Sadowski had not engaged in any union activity.However, there is uncon-tradicted testimony as to a conversation he had with Dryzyga in which he explainedwhy he favored having a union and indicated that he had been a union man for15 years.In the course of his conversation,itappears that Dryzyga said to him,"Well if the Union gets in, we'll see if the Union will get you a job."Despite thisthreat by Dryzyga and his knowledge of the many years that Sadowski had been'a union man,I am not satisfied that it can be concluded that Sadowski was laid offfor discriminatory reasons.Although Sadowski did testify that he was workingas a press man 100 percent of the time at the time of his layoff, there is no corrobora-tive evidence of this.On the other hand,Dryzyga's testimony that Sadowski wasnot qualified as a press man was corroborated by Knox, who had been in a positionto observe Sadowski'swork on the press.No testimony was elicited to rebut thistestimony by Knox.Therefore,although he was classified as a pressman, I amof the opinion that Sadowski was utilized by Respondent,in the main, as a laborer.None of the new employees hired subsequent to the layoff was in the category oflaborer.I am not convinced that Respondent's reason was merely pretextual innature.The record will not support a finding that Respondent did have a needfor Sadowski's services at the time of or subsequent to the layoff.Therefore, Iconclude that the General Counsel has not established by a preponderance of theevidence his contention that Sadowski was laid off for a discriminatory reason.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in con-nection with.flhe operations.of the Respondent described in section I, above, havea close, intimate,and substantial relation to trade, traffic, and commerce, amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.ll At the timeof his layoff his rate of pay was still within the range of wages paid tolaborers. 592DECISIONSOF NATIONAL LABORRELATIONS BOARDV. THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act. In view of its violationof Section 8(a) (3) of the Act, it would appear that the issuance of a broad orderiswarranted.Having found that Respondent discriminatorily discharged William Hubbard, Ishall recommend that it offer to him immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or other rightsand privileges.It will be further recommended that Respondent make said Hubbard whole foranyloss of pay suffered by reason of the discrimination against him by payment to himof a sum of money equal to that amount of wages he would have earned, but for saiddiscrimination,from the date to which he was paid after his discharge to the datehe is offered reinstatement,togetherwith interest thereon,as provided below.Isis Plumbing & Heating Co.,138 NLRB 716. The loss of pay shall be computedin accordance with the formula and method prescribed by the Board in F.W.Wool-worth Company,90 NLRB 289.The interest payable shall be computed at the rateof 6 percent per annum on the amount due in each instance for each calendarquarter(under theWoolworthformula)beginning with the end of the first calendarquarter and continuing for each succeeding calendar quarter until payment of suchamount is properly made.Upon the basis of the foregoing findings of fact and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of theAct.2.The Union is a labor organization within the meaning of the Act.3.Respondent discharged William Hubbard,in violation of Section 8(a)(3) and(1) of the Act, because of his union activities.4. By interrogating its employees as to their union adherence and threatening themwith economic reprisals because of it Respondent engaged in conduct constitutinginterference,restraint, and coercion within the meaning of Section 8(a)(1) of theAct.5.The General Counsel has not proved by a preponderance of the evidence theallegations of the discriminatory layoffs of Willie Williams,James Jones, and WalterSadowski.RECOMMENDED ORDERUpon the entire record in the case,and pursuant to Section 10(c) of the Act, asamended,it is hereby ordered that Respondent,its officers,agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging activities on behalf of,or membership in, the Union, or anyother labor organization,by discharging any of its employees,or in any other man-ner discriminating against any employees or -applicant for employment in regardto their hire or tenure of employment,or any term or condition thereof,because oftheir union affiliation or activities.(b) Unlawfullyinterrogating its employees as to their interest in, or activities onbehalf of, the Union,or any other labor organization.(c) Threatening employees with economic reprisals because of their adherence to,or activities on behalf of, the Union,or any other labor organization.(d) In other manner interfering with,restraining,or coercing employees or ap-plicants for employment in the exercise of their right to self-organization,to joinor assist the Union or any other labor organization, to bargain collectively throughrepresentatives of their own choosing,to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or to refrain fromany or all such activities.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Offer William Hubbard immediate and full reinstatement to his former orsubstantially equivalent,position without prejudice to his seniority or other rightsand privileges. CHICAGO PERFORATING COMPANY593(b)Make said Hubbard whole for losses suffered as a.result of the Respondent'sdiscrimination against him,together with interest thereon at 6 percent per annum,as provided in "The Remedy."It shall also, preserve and make available to theBoard or its agents, upon request,all payroll and other records relevant to a deter-mination of the amount of backpay due under the terms of this Recommended Order.(c) Post in conspicuous places at its plant in Chicago,Illinois, including all placeswhere notices to employees and applicants for employment are customarily posted,copies of the attached notice as an Appendix.12Copies of said notice,to be furnishedby the Regional Director for the Thirteenth Region,shall, after being duly signed byRespondent's representative,be posted by it immediately upon receipt thereof, and bemaintained by it for at least 60 consecutive days thereafter.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered,defaced, orcovered by any other material.(d)Notify said Regional Director in writing within 20 days from receipt of thisDecision what steps Respondent has taken to comply herewith.I3The complaint is dismissed insofar as it relates to the layoffs of Willie Williams,James Jones, and Walter Sadowski.12 In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"aDecisionand Order."is In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"Notify said Regional Director, in writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in, or activity on behalf of,Amalga-mated IndustrialUnion,Local#44,or any other labor organization, bydiscriminating against our employees in regard to their hire or tenure of employ-ment,or any term or condition of employment.WE WILL NOT unlawfully interrogate our employees with respect to their in-terests in, or activities on behalf of,said union,or any other labor organization.WE WILL NOT threaten our employees with economic reprisals.because oftheir adherence to, or activities on behalf of, said union,or any other' labororganization.WE WILL NOT in any other manner interfere with,restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labor organiza-tions, to join or assist the above-named union or any other labor organization,to bargain collectively through representatives of their own choosing,to engagein other concerted activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all such activities.WE WILL offer to William Hubbard reinstatement to his former, or substan-tially equivalent,position,without prejudice to his seniority or other rights andprivileges,and we will make him whole for any loss of pay suffered as a resultof our discrimination against him.All our employees are free to become or remain members of Amalgamated In-dustrialUnion,Local #44,or of any other labor organization,or to refrain there-from except to the extent such right may be affected by an agreement authorizedby Section 8(a) (3) of the National Labor Relations Act of 1947,as amended.CHICAGO PERFORATINGCOMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)756-236-65-vol. 147-39 594DECISIONSOF NATIONALLABOR RELATIONS BOARDNOTE.-We will notify the above-named employee,ifpresently serving in the-Armed Forces of the United States, of his -right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Training and Service Act of 1948,as amended,after discharge from the Armed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,Midland'Building,176 West Adams Street,Chicago,Illinois,Telephone No. Central 6-9660,.if they have any question concerning this notice or compliance with its provisions.Henry I. Siegel Co., Inc.andAmalgamated Clothing Workersof America,AFL-CIO.Case No. 26-CA-1179. June 22, 1964SUPPLEMENTAL DECISION AND ORDEROn February 18, 1963, the BoardissueditsDecision and Order inthisproceeding,140 NLRB 1292, holding that the Respondent was notrequired to include in its written contract with the Charging Union,,herein called the Amalgamated, a provision setting out an understand-ing that theenumerated piece ratesfor its pressers and stitchers andincorporateda 121/2percent incentive factor, and reciting the parties"agreementthat all piece ratesfor new or changed operations wouldalso incorporatethe same factor.The Board found that the bar-gainingcontract between the Respondent and the Amalgamated, al-though making no specific reference to the 121/2 percent factor, didembody inarticleV and schedule A thereof, the understanding of theparties that the factor had been and would continue to be used insettingpiecerates.The Board therefore dismissed the complaint,rejectingthe findings and conclusions of the Trial Examiner that theRespondent had violated Section 8 (a) (5) and (1) by refusing to in-clude an explicitreferenceto the incentive factor in the contract.Thereafter, the Amalgamated petitioned the Court of Appeals for*the Second Circuit for review of our Order, and on November 6, 1963,the court held 1 that the reasons given in our Decision did not justifydismissal of the complaint,and remandedthe matter for further con-siderationof two points : (1) whether the Amalgamated, by executinga written contract which did not contain a provision as to the incen-tive factor had waived its rightto insistupon such a provision now,and (2) what weight should be given to the fact that the 1961 con-tract,overwhich the disputearose, hasnow expired and has been re-placed by another which also contains no explicit reference to theinclusion of the incentive factor in determining piece rates.The Re-spondent and the Amalgamated subsequently filed briefs with theBoard on the issuespresentedby the court's remand,and these havebeen fully considered in our determination.1Amalgamated Clothing Workers of America,AFL-CIO v. N.L.R.B.,324 F. 2d 228.147 NLRB No. 78.